DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 20, 2022 have been received and entered into the case. Claims 88 – 89 are canceled; claims 81 – 87, 90 – 98 and 101 – 102 are pending; claims 97 – 98 are withdrawn as non-elected inventions; claims 81 – 87, 90 – 96 and 101 – 102 have been considered on the merits. All arguments have been fully considered.

Election/Restrictions
Newly amended claims 81 and 101 are drawn to non-elected species since the amendments have canceled elected subject matter drawn to administering an enzyme inhibitor. Thus, the requirement for a species has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 87 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 87 is drawn to a method for improving a synucleinopathy, the method comprising administering a composition comprising “an inhibitor of one or more PD-enhancing microbial metabolites.” The claim is considered a genus claims that encompasses a wide array of “inhibitors” and “microbial metabolites” as well as any compound or molecule that functions to enhance PD.  The specification fails to set forth a representative number of examples of any of these extremely broad categories of compounds in order to reasonably verify possession of such a potentially enormous number of molecules, compounds or inhibitors. 
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all possible molecules that might function to inhibit any microbial metabolite that might enhance PD; and all possible molecules that might act as a PD enhancing metabolite. The instant disclosure fails to identify a single inhibitor of any single, undefined PD-enhancing microbial metabolite.  Nor does the specification disclose a single compound that might inhibit these undisclosed metabolites.  The specification fails to disclose a single microbial metabolite that might be “PD-enhancing”.  Rather, the specification discloses loose correlations between undefined, unspecified microbiota populations and alpha-synuclein aggregates; and the administration of short chain fatty acids with increased alpha-synuclein aggregates.  The single example tied to “adjusting a gut microbiota” is prophetic in nature and only describes a desired functional outcome with no real description of what is administered, what enzyme is inhibited, what microbe might be “adjusted”, and what result is obtained.  Moreover, the specification neither describes any particular structure, material or step that accomplishes the function or achieves the desired result; nor any composition encompassed by the claims that achieves or exhibits the claimed function.
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of “inhibitors of…microbial metabolites” to reflect this variance in the genus since the specification does not provide any examples of such a genus of molecules.  Accordingly, the specification fails to provide adequate written description for the genus of the instant claims and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these molecules, the specification does not describe the claimed “inhibitors” in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these compounds at the time of filing of the present application.  
Thus, the written description requirement has not been satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81 – 87, 90 – 96 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 and its dependents are drawn to a method for improving a synucleinopathy, however are rendered indefinite because it is unclear if the bacterial species in the composition comprising a Parkinson’s disease (PD) protective bacterial species is the same as or different from the bacteria that is increased in levels.  Moreover, it is unclear if the claimed Marksuh group of bacteria are 1) being administered; 2) increased in levels; or 3) both.
Claim 86 is indefinite as it is unclear if the recited antibiotics are intended as alternatives to each other or if they are all required to be administered.
Claim 87 is indefinite as it appears to change the composition being administered rather than further defining the composition.
Claim 90 is indefinite for depending on a canceled claim.
In claim 92, it is unclear whether the claim further limits the claim on which it depends. It is unclear if the listed bacteria are drawn to what is administered or what bacteria are 1) being administered; 2) increased in levels; or 3) both.
In claim 95, a comma appears to be missing in line 4 after the recitation of “Pseudoamibacter”.
In claim 96, the phrases “gut microbiota” and “healthy subject” are not adequately defined by the claim language or specification.
In claim 102, the phrases “gut microbiota” and “healthy subject” are not adequately defined by the claim language or specification.
Claim 102 is further indefinite because the claim appears to change the bacterial species rather than further limit the bacterial species. Moreover, the claim appears to administer a composition that is more broad than the composition administered in claim 81.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 87 changes the composition to be administered from that of an antibody to SCFA or bacteria to a inhibitor or one ore more PD-enhancing microbial metabolites. The limitation is more broad than the claim on which it depends rather than further limiting the claim on which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claim 101 is allowed.

Response to Arguments
Applicant argues the newly amended claims overcome the previous rejections of record.
However, the claims are rejected in light of the new rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699